   Case: 2:21-cv-00020-DDN Doc. #: 1 Filed: 03/19/21 Page: 1 of 7 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TONY NOWLIN,                                          )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )       Case No. 4:21-cv-00351
                                                      )
CARGILL, INCORPORATED, a                              )       JURY TRIAL DEMANDED
Delaware corporation,                                 )
                                                      )
                       Defendant.                     )

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Cargill, Inc. (“Cargill”),

expressly reserving all rights otherwise to respond to this lawsuit, hereby removes the above-

captioned case, which was filed in the Circuit Court of Montgomery County, Missouri, Case

No. 21AA-CC00003, to the United States District Court for the Eastern District of Missouri. This

case is being removed to this Court because, based on the allegations asserted in the Petition, there

is complete diversity of citizenship between the parties and more than $75,000 is in controversy.

As grounds for removal, Cargill respectfully states as follows:

                                    PROCEDURAL HISTORY

       1.      On January 20, 2021, Plaintiff Tony Nowlin (“Plaintiff”) commenced this civil

action in the Circuit Court of Montgomery County, Missouri, styled Tony Nowlin v. Cargill,

Incorporated, Case No. 21AA-CC00003, alleging that on January 13, 2020, he visited Cargill’s

facility in Montgomery City, Missouri, and that ice and/or snow had been allowed to accumulate

in the parking lot and sidewalk in front of the facility, which created a dangerous condition, and

as a result of this dangerous condition, Plaintiff suffered an injury to his right shoulder (requiring

past medical intervention and future medical treatment) and limiting his ability to work and enjoy
    Case: 2:21-cv-00020-DDN Doc. #: 1 Filed: 03/19/21 Page: 2 of 7 PageID #: 2




life. Plaintiff’s alleged damages in the Petition did not explicitly meet the federal jurisdictional

amount in controversy threshold.

        2.          Cargill was served with the Summons and Petition on January 29, 2021.

        3.          Plaintiff sent to Cargill a settlement demand (“Other Paper”) on or about

February 18, 2021, which set forth a settlement demand above $75,000.00. A copy of the

settlement demand is not attached, but Defendant can submit supporting documents to support

Defendant’s allegation that the $75,000 threshold amount in controversy has been reached if

required. See Downward v. Dollar Tree Stores, Inc., No. 4:15-CV-1365 CAS, 2015 WL 7428542

(E.D. Mo., Nov. 23, 2015) (Denying Plaintiff’s Motion to remand following a discussion of

Section 1653).

        4.          Removal is timely under 28 U.S.C. § 1446(b). Cargill has filed this Notice of

Removal within thirty (30) days of when it was presented with an “Other Paper” setting forth a

demand above $75,000.00. See Hoffmann v. Empire Machinery & Tools Ltd., Case No. 4:10-CV-

00832-NKL, 2010 WL 11619084 (W.D. Mo., Dec. 7, 2010); Recovery Management Corp. v.

Commerce and Industry Insurance Co., Case No. 13-00998-CV-W-GAF, 2013 WL 12142589

(W.D. Mo. Dec. 11, 2013).

        5.          Removal to this Court is proper because the Eastern District of Missouri, Eastern

Division is the district embracing the place (Montgomery County, Missouri) where the action was

filed. See 28 U.S.C. § 1441(a).

        6.          As required by 28 U.S.C. § 1446(a), Cargill has attached to this Notice, as Exhibit 1

hereto, “a copy of all process, pleadings, and orders served upon” it, which comprise the complete

state court file.




                                                      2
     Case: 2:21-cv-00020-DDN Doc. #: 1 Filed: 03/19/21 Page: 3 of 7 PageID #: 3




        7.      As discussed above and as set forth more fully below, this Court has jurisdiction

over this action under 28 U.S.C. §§ 1332 and 1446(b) because (1) there is complete diversity of

citizenship between the named plaintiffs and the named defendant, (2) the amount in controversy

exceeds $75,000, exclusive of interest and costs, (3) Cargill has satisfied all necessary procedural

requirements, and (4) removal of this action is not prohibited by 28 U.S.C. § 1445.

                                     BASIS FOR REMOVAL

        8.      Title 28 U.S.C. § 1441(a) controls the circumstances in which a party may remove

a state civil action to a United States District Court, and provides that:

                any civil action brought in a State court of which the district courts
                of the United States have original jurisdiction, may be removed by
                the defendant or the defendants, to the district court of the United
                States for the district and division embracing the place where such
                action is pending.

        9.      Pursuant to 28 U.S.C. § 1332(a), United States District Courts maintain original

jurisdiction of all civil actions between citizens of different States where the matter in controversy

exceeds the sum of $75,000.

A.      Diversity of Citizenship is Satisfied.

        10.     As alleged in the Petition, Plaintiff is a resident and citizen of the State of Missouri.

(See Petition, Ex. 1, ¶ 1.)

        11.     For purposes of removal, a corporation is a citizen of the state in which it is

incorporated and has its principal place of business. Hertz Corp. v. Friend, 559 U.S. 77; 130 S.Ct.

1181, 1192-93 (2010). The phrase “principal place of business” in 28 U.S.C. § 1332(c)(1) refers

to the place where a corporation’s high-level officers direct, control, and coordinate the

corporation’s activities, i.e., its “nerve center,” which typically will be found at its corporate

headquarters. Id.



                                                   3
     Case: 2:21-cv-00020-DDN Doc. #: 1 Filed: 03/19/21 Page: 4 of 7 PageID #: 4




        12.     Cargill, Inc. is a corporation established under the laws of Delaware, with its

headquarters and principal place of business in Minnesota. (See generally Petition, Ex. 1, ¶ 2.)1

        13.     Therefore, no defendant is a citizen of Missouri. See Hertz, 559 U.S. at 93 (holding

that a corporation is a citizen of its place of incorporation and its “principal place of business,”

which is “the actual center of direction, control, and coordination” of the corporation’s activities).

        14.     Accordingly, the requisite diversity of citizenship exists. See 28 U.S.C. § 1332(c).

B.      The Amount in Controversy Requirement is Satisfied.

        15.     In his Petition, Plaintiff alleges that as a result of Cargill’s purported failure to take

reasonable steps, it allowed the accumulation of ice and/or snow in the parking lot and sidewalk

in front of Cargill’s Montgomery City facility, Plaintiff sustained injury. (Petition, Ex. 1, ¶ 12.)

Plaintiff also alleges that, as a result, he incurred past medical expenses and will require future

medical expenses, as well as past and future lost wages, and that he has loss of enjoyment of life.

(Id.)

        16.     To this end, Plaintiff has separately represented, for the first time on February 18,

2021, incurring over $69,000 in medical expenses and over $34,000 in lost wages relating to the

alleged “incident”, which expenses and lost wages he seeks to recover as damages in this lawsuit.

(See id.)

        17.     Based on the foregoing alleged damages, the amount in controversy in this matter

exceeds $75,000, exclusive of interest and costs, as required by 28 U.S.C. § 1332(a). See, e.g.,

Downard v. Dollar Tree Stores, Inc., No. 4:15-CV-1365 CAS, 2015 WL 7428542, at *4 (E.D. Mo.

Nov. 23, 2015) (concluding that amount in controversy was satisfied “based on the nature and



1
  Defendant notes that Cargill, Inc. is established under the laws of Delaware and it has its headquarters
and principal place of business in Wayzata, Minnesota. The same shall be separately certified pursuant to
Federal Rule of Civil Procedure 7.1 and this Court’s Local Rule 2.09.
                                                    4
   Case: 2:21-cv-00020-DDN Doc. #: 1 Filed: 03/19/21 Page: 5 of 7 PageID #: 5




extent of the injuries alleged in plaintiff’s Petition, the medical expenses incurred so far of almost

$40,000 with additional expenses expected, and lost wages of $2,500 with additional lost wages

expected”); Johnson v. Texas Roadhouse Holdings, LLC, No. 4:10CV36 CDP, 2010 WL 4177655,

at *2 (E.D. Mo. Oct. 20, 2010) (holding that amount in controversy was satisfied where plaintiff

alleged “serious injuries and extensive damages,” such as “a fractured vertebrae in her spine along

with multiple herniated/bulging disks” and also had sent a demand letter for $200,000); Ward v.

Sailormen, Inc., No. 4:06CV1814 JCH, 2007 WL 1040934, at *2 (E.D. Mo. Apr. 3, 2007) (denying

motion to remand where plaintiff alleged she “suffered serious and permanent injuries”; “had to

expend money for necessary medical care, services, and treatment in excess of $20,300.00, and

[would] be required to do the same in the future”; and had “made a demand for settlement in the

amount of $100,000.00”).

       18.     Removal is therefore appropriate in this case.

                               FILING OF REMOVAL PAPERS

       19.     Upon filing this Notice of Removal, Cargill will file a Notice of Filing Notice of

Removal (attaching a copy of this Notice of Removal) with the Circuit Court of Montgomery

County, Missouri. A copy of said Notice to the Clerk will be electronically filed.

       20.     Likewise, on this date, Cargill will serve via mail and e-mail a Notice to Plaintiff,

stating that a Notice of Removal to the United States District Court for the Eastern District of

Missouri, Eastern Division, was filed, and serving a copy of this Notice of Removal upon Plaintiff.

A copy of said Notice to Plaintiff will be electronically filed.

       21.     Attached hereto as Exhibit 2, is a pending Motion for Change of Venue (to Warren

County), which was not served upon Defendant, which has not been adjudicated by the State Court,

and in any event, this federal court captures Warren County.



                                                  5
   Case: 2:21-cv-00020-DDN Doc. #: 1 Filed: 03/19/21 Page: 6 of 7 PageID #: 6




       22.     Under the provisions of 28 U.S.C. § 1441 and all applicable statutes, all of which

Cargill has complied with, this case is removed to the United States District Court for the Eastern

District of Missouri, Eastern Division.

                                          CONCLUSION

       For the foregoing reasons, Defendant Cargill Incorporated removes this action from the

Circuit Court of Montgomery County, Missouri, to the United States District Court for the Eastern

District of Missouri, Eastern Division; respectfully requests that no further proceedings be had in

the Circuit Court of Montgomery County, Missouri, Case No. 21AA-CC00003; and prays for such

other and further relief as the Court deems just and proper.

                                                     Respectfully submitted,

                                                     LEWIS RICE LLC

DATED: March 19, 2021                         By:    /s/ Sonette T. Magnus
                                                     Sonette T. Magnus, #68606MO
                                                     600 Washington Avenue, Suite 2500
                                                     St. Louis, Missouri 63101
                                                     Telephone: (314) 444-7744
                                                     Facsimile: (314) 612-7744
                                                     smagnus@lewisrice.com

                                                     Attorneys for Defendant
                                                     Cargill, Inc.




                                                 6
   Case: 2:21-cv-00020-DDN Doc. #: 1 Filed: 03/19/21 Page: 7 of 7 PageID #: 7




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 19th day of March 2021, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all counsel of record by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

       Further, I certify that a true and accurate copy of the foregoing was also e-mailed and

deposited with the United States Postal Service on this 19th day of March 2021 from 600

Washington Avenue, Suite 2500, St. Louis, Missouri, with first-class postage prepaid, and properly

addressed for delivery, to:

       Mark J. Evans
       BLEY & EVANS, L.C.
       1000 W. Nifong Blvd.
       Bldg. 4 – Ste. 200
       Columbia, MO 65203
       evans@bleyevanslaw.com
                                                       /s/ Sonette T. Magnus




                                                  7
